Citation Nr: 1011008	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


REMAND

The Veteran had active military service from March 16 through 
May 12, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in January 2010.  A 
transcript of that hearing is of record.

Procedurally, the Board notes that service connection for an 
inadequate personality was denied by way of a May 1978 rating 
decision.  The Veteran did not submit a notice of 
disagreement (NOD), and therefore, the 1978 rating decision 
became a final decision.  In January 1979 and February 1980, 
the RO denied applications to reopen the claim.  In March 
2005, the Veteran submitted another claim to reopen, and in 
June 2005, the RO denied the Veteran's claim to reopen after 
determining that no new and material evidence had been 
submitted.  

The Board notes that a decision of the RO becomes final and 
is not subject to revision on the same factual basis unless a 
notice of disagreement is filed within one year of the notice 
of decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  Generally, if a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  However, if, after VA issues a 
decision on a claim, it receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file at 
the time of the prior decision, VA is required to reconsider 
the claim.  71 Fed. Reg. 52455-52457 (Sept. 6, 2006) 
(codified at 38 C.F.R. § 3.156(c)).  

In this case, additional relevant service department records 
have been associated with the claims file that existed at the 
time of the earlier decisions, but were not considered by the 
RO in its rating decisions.  Specifically, in November 2005, 
the Veteran's service personnel records were received from 
the National Personnel Records Center.  These records 
contained entries referencing mental and behavioral problems.  
As such, VA must reconsider and evaluate the Veteran's claim 
for service connection on the merits, rather than 
characterizing it as a claim to reopen.  This is so because 
additional relevant service personnel records have been 
associated with the claims file that were not of record at 
the time of the prior denials.

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the service treatment records contain an April 1971 
report of psychiatric evaluation that shows a diagnosis of 
severe immature personality disorder.  The newly submitted 
service personnel records contain an April 1971 Discharge for 
Unsuitability, which shows that discharge was recommended 
because the Veteran was inadequate for military service.  The 
commander who wrote the report stated that the Veteran had 
delusions, and believed that his grandfather, who had been 
dead for six years, talked to him.  The commander also noted 
that the Veteran saw angels and his next door neighbor, and 
was very childish acting and did not comprehend the subject 
matter being taught.  An April 1971 Certificate by a 
Commanding Captain noted that the Veteran had an inordinate 
fear of weapons, which was so deep seated that he doubted it 
could be overcome without extensive psychiatric help.  He 
stated that the Veteran lived in a dream world of the 
immature, but went one step further in that his mental day 
dreams were bizarre and totally real to him.  The commander 
stated that all situations that placed any sort of stress on 
the Veteran affected him to the point where he became almost 
paralyzed with fear.

A Hospital Summary from the Jefferson Barracks VA shows that 
the Veteran was admitted December 23, 1977 and discharged 
January 6, 1978.  The Report noted that the Veteran underwent 
psychological testing, which indicated that his intelligence 
was limited, but that he had probably not had a psychotic 
break.  He was diagnosed with probable mild mental 
retardation.  A January 1978 Hospital Summary from Fort 
Leavenworth, Kansas VAMC, noted that the Veteran suffered 
from an adjustment reaction of young adult life, manifested 
clinically in the form of agitation and mild depression.  
Another Hospital Summary noted an admission from January 30, 
1978 through February 27, 1978.  The physician stated that 
although the Veteran was evasive, he showed no gross 
psychotic thinking and his associations were intact and there 
was no evidence of delusions or hallucinations, but noted 
that he was mildly depressed and rather anxious.

In January 1995, a private physician S.V., M.D. at Delta 
Counseling Associates rendered an Axis I diagnoses of 
Schizophrenia, Paranoid type, Depressive Disorder, not 
otherwise specified, and polysubstance dependence; and an 
Axis II diagnosis of mild mental retardation.

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
psychiatric disorder "may be associated" with his period of 
active duty military service, the Board finds that a medical 
nexus opinion is required in order to fulfill the duty to 
assist.  See 38 C.F.R. § 3.159(c)(4); see also McLendon.  
Specifically, the Veteran is currently diagnosed with 
schizophrenia, depressive disorder, and mild mental 
retardation.  During service, the Veteran was diagnosed with 
severe immature personality, and the Veteran's personnel 
records show that he experienced delusions.  See April 1971 
Discharge for Unsuitability.  The Board finds that the in-
service entries reflecting that the Veteran experienced 
mental problems, including delusions, and a paralyzing fear, 
followed by three separate hospital admissions due to mental 
problems, including depression and anxiety, in the 1977 to 
1978 time period, coupled with a current diagnosis of 
schizophrenia and depressive disorder, when taken together, 
suggest that the Veteran's currently diagnosed psychiatric 
disorders may be associated with military service.  
Therefore, a remand is required because there is no medical 
opinion of record discussing the relationship between the 
Veteran's currently diagnosed psychiatric disabilities and 
his time spent on active duty.  

(The Board notes that congenital or developmental defects, 
personality disorders and mental deficiency are not diseases 
or injuries within the meaning of applicable legislation and 
are therefore not disabilities that may be service connected.  
See 38 C.F.R. § 3.303(c).)

Lastly, during his January 2010 Board hearing, the Veteran 
stated that he was drawing supplemental social security for 
his nerves and his mental health condition.  On remand, 
records pertaining to the Veteran should be obtained from the 
Social Security Administration (SSA).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the SSA to provide copies of any 
records pertaining to the Veteran's award 
of SSA disability benefits, to include 
any medical records considered in making 
that award.  The materials obtained 
should be associated with the claims 
file.

2.  Schedule the Veteran for 
psychological testing and a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
appeal.  See 38 C.F.R. § 3.655 (2009).)  
The agency of original jurisdiction (AOJ) 
should refer the claims file to a 
psychiatrist or psychologist, and the 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
designated examiner.  The examiner should 
consider the entire record, including 
psychological test results, examine the 
Veteran, and identify all of the 
Veteran's psychiatric disorders in 
accordance with DSM-IV.  For each 
diagnosed disorder, the examiner should 
provide an opinion, based on a review of 
the evidence of record, as to the medical 
probabilities that the Veteran has a 
psychiatric disorder that is attributable 
to his period of active military service 
from March 16 to May 12, 1971.  The bases 
for each opinion should be explained in 
detail.  In particular, the examiner 
should provide an opinion as to whether 
the Veteran's currently diagnosed 
paranoid schizophrenia or depressive 
disorder is traceable to the in service 
references to delusions, and reports that 
the Veteran was paralyzed with fear.  The 
examiner should consider that congenital 
or developmental defects, personality 
disorders and mental deficiency are not 
diseases or injuries within the meaning 
of applicable legislation, see 38 C.F.R. 
§ 3.303(c), and therefore, he should 
comment on whether the in-service mental 
problems are a part of the same disease 
process as the Veteran's currently 
diagnosed mild mental retardation (as 
opposed to paranoid schizophrenia or 
depressive disorder).  If the examiner 
should determine that any disability pre-
existed the Veteran's period of military 
service, the examiner should comment on 
whether the evidence clearly and 
unmistakably (undebatably) shows that the 
disability pre-existed service, and the 
examiner should point to the evidence the 
causes him/her to arrive at such a 
conclusion.  If a disability undebatably 
existed before service, the examiner 
should indicate whether the evidence also 
undebatably shows that that the 
disability did not undergo a chronic 
worsening during the period from March 16 
to May 12, 1971.  Detailed reasons for 
the examiner's conclusions should be set 
forth.

After the requested report has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.

3.  After undertaking any other 
development deemed appropriate, 
adjudicate the claim of service 
connection for a psychiatric disorder.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

